
	

113 HR 2234 IH: Diploma and Accreditation Integrity Protection Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2234
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Oversight and Government
			 Reform, Energy and
			 Commerce, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce and prevent the sale and use of fraudulent
		  degrees in order to protect the integrity of valid higher education degrees
		  that are used for Federal employment purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diploma and Accreditation Integrity
			 Protection Act.
		2.Purpose;
			 Definitions
			(a)PurposeThe purpose of this Act is to protect
			 institutions of higher education, businesses and other employers, professional
			 licensing boards, patients and clients of degree holders, taxpayers, and other
			 individuals from any person claiming to possess a legitimate academic degree
			 that in fact was issued by a fraudulent or nonexistent school, by a
			 non-educational entity posing as a school, or by any entity in violation of
			 Federal or State law.
			(b)DefinitionsIn
			 this Act:
				(1)Accreditation
			 millThe term
			 accreditation mill means an education or corporate organization
			 that offers a form of educational recognition or accreditation, for a fee or
			 free of charge, that—
					(A)extend a permanent
			 recognition or accreditation status to an institution with few or no
			 requirements for subsequent periodic reviews;
					(B)publish a list of
			 institutions and programs recognized or accredited by such organization that
			 includes institutions and programs that did not apply for or otherwise request
			 such recognition or accreditation by the organization; or
					(C)lack national
			 recognition by the Secretary of Education or the Council for Higher Education
			 Accreditation.
					(2)Degree-granting
			 institutionThe term
			 degree-granting institution means any entity that offers or
			 confers an academic, professional, or occupational degree, diploma, or
			 certificate, if such degree, diploma, or certificate may be used to represent
			 to the general public that the individual possessing such degree, diploma, or
			 certificate has completed a program of education or training beyond secondary
			 education.
				(3)Diploma
			 millThe term diploma
			 mill means any entity that—
					(A)lacks valid
			 accreditation by an agency recognized by a Federal agency, a State government,
			 or the Council for Higher Education Accreditation as a valid accrediting agency
			 of institutions of higher education; and
					(B)offers degrees, diplomas, or
			 certifications, for a fee, that may be used to represent to the general public
			 that the individual possessing such a degree, diploma, or certification has
			 completed a program of education or training beyond secondary education, but
			 little or no education or course work is required to obtain such a degree,
			 diploma, or certification.
					(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
				3.Accrediting
			 agenciesNo accrediting agency
			 or association may be considered to be a reliable authority as to the quality
			 of education or training offered by a degree-granting institution for any
			 purpose related to immigration, Federal employment and hiring practices, or for
			 any other Federal purposes, unless the agency or association is a nationally
			 recognized accrediting agency or association recognized by the Secretary of
			 Education pursuant to part H of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1099a et seq.).
		4.Federal
			 employmentFor purposes of
			 applying any civil service law, rule, or regulation that requires or takes into
			 consideration a degree from an institution of higher education for purposes of
			 appointment or promotion of, or improved pay for, a Federal employee, only a
			 degree from a degree-granting institution that is accredited by a nationally
			 recognized accrediting agency or association recognized by the Secretary of
			 Education pursuant to part H of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1099a et seq.) shall be acceptable.
		5.Unfair and
			 deceptive acts and practices regarding diplomas and professional
			 certifications
			(a)Conduct
			 prohibitedNot later than 180
			 days after the date of enactment of this Act, the Federal Trade Commission
			 shall initiate a rulemaking to define as an unfair and deceptive act or
			 practice under section 18 of Federal Trade Commission Act (15 U.S.C. 57a) the
			 following:
				(1)The issuing of a degree, diploma,
			 certificate, or any similar document by an entity that is not recognized as a
			 legitimate postsecondary degree-granting institution by the Secretary of
			 Education, if such degree, diploma, certificate, or similar document
			 misrepresents, directly or indirectly, the subject matter, substance, or
			 content of the course of study or any other material fact concerning the course
			 of study for which such degree, diploma, certificate, or similar document was
			 awarded.
				(2)The offering or conferring of an academic,
			 professional, or occupational degree if the entity offering or conferring the
			 degree—
					(A)is not an
			 institution of higher education; or
					(B)is not accredited by—
						(i)a
			 nationally recognized accrediting agency or association recognized by the
			 Secretary of Education pursuant to part H of title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1099a et seq.); or
						(ii)an
			 accrediting agency or association that is recognized as a legitimate
			 accrediting agency or association for any purpose by any appropriate Federal
			 agency or by the Council for Higher Education Accreditation,
						unless the
			 entity offering or conferring such a degree clearly and conspicuously
			 discloses, in all advertising and promotional materials that contain a
			 reference to such a degree, that the awarding of the degree has not been so
			 authorized or that the entity offering or conferring the degree has not been so
			 approved or recognized.(3)The claiming or asserting in any
			 advertisements or promotional material of an entity offering or conferring an
			 academic, professional, or occupational degree, that such entity has—
					(A)an accredited
			 status unless it holds accreditation from an accrediting agency that is
			 recognized by the Secretary of Education or the Council for Higher Education
			 Accreditation, or is recognized for any purpose by any appropriate Federal
			 agency; or
					(B)an unaccredited,
			 but approved status that misrepresents, directly or indirectly, the nature,
			 extent, or credibility of such approval.
					(4)The issuing of any accreditation, including
			 institutional, programmatic, or specialized accreditation, to any
			 degree-granting institution by any entity that is not recognized for
			 accreditation purposes by the Secretary of Education, any other appropriate
			 Federal agency, or the Council for Higher Education Accreditation.
				(b)Final
			 RuleThe Commission shall
			 issue final rules under this section not later than 18 months after the date of
			 enactment of this Act.
			(c)Reporting
			 requirement
				(1)Federal Trade
			 CommissionIn administering and enforcing the rule required under
			 subsection (a), the Federal Trade Commission
			 shall report regularly to the Secretary of Education any information regarding
			 entities which the Commission knows or suspects to be in violation of such
			 rule.
				(2)Secretary of
			 EducationThe Secretary of Education shall make available to the
			 general public, in paper and electronic forms, the information reported to the
			 Secretary in accordance with
			 paragraph (1).
				
